Case 5:18-cv-13800-JEL-MKM ECF No. 27 filed 07/03/19       PageID.295    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

                                          :
KAITLYN TANSEY and SARAH                  :
CAUDILL, on behalf of themselves and      :   Case No.: 18-cv-13800
all similarly situated employees,         :
                                          :   Hon. Judith E. Levy
                         Plaintiffs,      :   Mag. Mona K. Majzoub
                                          :
      v.                                  :
                                          :
KATHERINE’S CATERING AND                  :
SPECIAL EVENTS, INC.,                     :
KATHERINE’S CATERING                      :
DETROIT, LLC, KATHERINE’S                 :
CATERING ROYAL OAK, LLC,                  :
KATHERINE’S CATERING                      :
OAKLAND COUNTY, LLC,                      :
KATHERINE’S CATERING                      :
CANTON, LLC, KATHERINE’S                  :
CATERING OF BRIGHTON, LLC,                :
and KATHERINE H. FARRELL,                 :
                                          :
                         Defendants.      :


                   STIPULATED ORDER OF DISMISSAL

      By the parties filing this Stipulation and thereby advising the Court that the

notice/opt-in period as required by the parties’ agreement has closed and all

payments required thereby have been mailed, and the Court being fully advised in

the premises;
Case 5:18-cv-13800-JEL-MKM ECF No. 27 filed 07/03/19       PageID.296   Page 2 of 2




         IT IS HEREBY ORDERED that all claims by Plaintiffs (including all those

who have opted into this matter by July 2, 2019) in the above-captioned matter are

DISMISSED with prejudice and without additional costs or attorney fees to either

party.

         IT IS SO ORDERED:

Dated: July 3, 2019                          s/Judith E. Levy
                                             JUDITH E. LEVY
                                             United States District Judge




 /s/Jesse L. Young________                   /s/Robert A. Boonin
Jesse L. Young (P72614)                      Robert A. Boonin (P38172)
KREIS ENDERLE, P.C.                          Noah S. Hurwitz (P74063)
8225 Moorsbridge                             DYKEMA GOSSETT PLLC
P.O. Box. 4010                               2723 South State Street, Suite 400
Kalamazoo, Michigan 49003-4010               Ann Arbor, Michigan 48104
(269) 324-3000                               (734) 214-7660
jyoung@kehb.com                              rboonin@dykema.com
Attorneys for Plaintiffs                     nhurwitz@dykema.com
                                             Attorneys for Defendants
Dated: July 3, 2019




                                         2
